J-S55002-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                 IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

SEAN BRIDDELL,

                        Appellant                 No. 3369 EDA 2012


        Appeal from the Judgment of Sentence November 16, 2012
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0008010-2010


BEFORE: BOWES, SHOGAN, and OTT, JJ.

MEMORANDUM BY BOWES, J.:                    FILED SEPTEMBER 12, 2014

     Sean Briddell appeals from the judgment of sentence of six to twelve

years incarceration followed by eight years probation imposed by the trial

court after a jury convicted Appellant of conspiracy to commit robbery.

We affirm.

     On September 4, 2012, Appellant proceeded to a jury trial on three

counts of robbery and one count of criminal conspiracy to commit robbery.

He was acquitted of the three robbery charges, but convicted of conspiracy

to commit robbery. That conviction is premised upon the following:

           On May 30, 2010 at approximately 2:00 a.m., the
     complainants, Joni Gamble, his brother Stephen Gamble, and
     Stephen's fiancée, Estrella Carrion, entered a Chinese store at
     1334 Girard Avenue in Philadelphia to get some food. Both Joni
     and Stephen testified at trial that they first noticed Appellant
     standing inside the store at the front, and observed Appellant
     look at them when Stephen pulled out his wallet to pay for the
J-S55002-14


     food he had ordered. Joni and Stephen then observed Appellant
     exit and speak with two other males who were standing just
     outside the store. Appellant and the two other males then
     walked off together.

           Appellant and the two other males returned approximately
     five minutes later. Appellant stayed just outside the door while
     the other two males entered the store. One of the males came
     up behind Stephen Gamble, pulled out a gun, tapped him with
     the gun, and said "You know what this is." (N.T, 9/5/12, pp. 68,
     139). The second male, who was standing near the door, told
     the three victims to get on the floor, but the gunman said that
     was not necessary and to just give him their money. As
     Stephen fumbled with his wallet, the gunman reached in and
     grabbed the money out of the wallet. He then shook Stephen's
     hand and said "Thanks a lot." (N.T., 9/5/12, pp. 69, 141). Joni
     Gamble told the men he only had a dollar on him and handed it
     to the gunman. During the robbery, Joni testified that he
     observed Appellant look both ways like he was looking out.
     When the two men exited the store, Joni testified that he saw
     the gunman hand over the money he had taken from them to
     Appellant. Appellant and the two other men then ran off
     together.

           Estrella Carrion called police immediately following the
     robbery. Joni Gamble flagged down Philadelphia Police Officer
     James Parker and got into the police vehicle. Moments later
     they spotted Appellant walking side by side with the other two
     males around 15th and Poplar Streets. Joni testified that he
     immediately identified them as the robbers and police ordered
     them to stop. Appellant was taken into custody while his
     companions fled east on Poplar.         Other police officers
     apprehended one of the other men shortly thereafter. The
     gunman, Kevin Dowe, was finally arrested on June 29, 2010.

           There was a stipulation by and between counsel that
     Officer Grou of Criminal Intelligence would testify that photos of
     Appellant and Kevin Dowe show matching tattoos consisting of a
     "B" on the right arm and a "G" on the left arm, consistent with
     tattoos for a group known as "BG". (N.T., 9/6/12, pp. 155-156).
     There was a further stipulation that Assistant District Attorney
     Jennifer Hoffman would testify that when she reviewed
     Appellant's Facebook page she observed several photos of
     Appellant's co-defendants posted thereon. She would further

                                    -2-
J-S55002-14


       testify that Appellant posted a message on his Facebook page
       on September 4, 2012, the first day of trial, that read "Been in
       court all day.      Just picked my jury today and start trial
       tomorrow. It is what it is till it ain't. A snitch n    , that's that
       shit that I don't like. Y'all should kill yourself, rat ass n     s."
       (N.T., 9/6/12, pp. 156-158).

Trial Court Opinion, 1/7/14, at (unnumbered pages) 2-4 (superfluous

citations to the record omitted).1

       In this appeal from his judgment of sentence, Appellant raises these

contentions:

       1. Did not the lower court err by admitting into evidence a post
       made on the social media website Facebook regarding
       "snitching" where this post was not authenticated, was not
       relevant and any probative value was outweighed by the danger
       of unfair prejudice?

       2. Did not the lower court err by denying appellant's motion for a
       mistrial after appellant inadvertently rode the same bus home as
       a deliberating juror, the juror realized that appellant lived in her
       neighborhood and the juror stated she was afraid to go out of
       her house?



       The first issue we address is whether the trial court erred in admitting

into evidence the postings of a Facebook page.         In this respect, Appellant

argues both that the page was not properly authenticated and that the

posting was not relevant.

____________________________________________


1
    While Appellant stipulated to the contents of the Facebook page in
question, he retained the right to raise objections to the admissibility of the
evidence based upon grounds of relevancy and authenticity. N.T. Trial,
9/6/13, at 157.



                                           -3-
J-S55002-14


      As we outlined in Commonwealth v. Akbar, 91 A.3d 227, 235




admit evidence at trial

      is a matter within the sound discretion of the trial court, and will
      not be reversed absent a showing that the trial court clearly
      abused its discretion. Not merely an error in judgment, an
      abuse of discretion occurs when the law is overridden or
      misapplied,    or   the   judgment    exercised     is   manifestly
      unreasonable, or the result of partiality, prejudice, bias, or ill-
      will, as shown by the evidence on record.

Id. (quoting Commonwealth v. Montalvo, 986 A.2d 84, 94 (Pa. 2009)).

      Evidence must be authenticated prior to its admission into evidence,

and Pa.R.E. 901 sets forth the principles applicable to authentication and

identification of evidence. See Commonwealth v. Serrano, 61 A.3d 279

(Pa.Super. 2013).     The general principle of authentication is succinctly

stated

or impliedly that the evidence is connected with a person, place, thing, or

event, the party must provide evidence sufficient to support a finding of the

                                  e provides: To satisfy the requirement of

authenticating or identifying an item of evidence, the proponent must

produce evidence sufficient to support a finding that the item is what the

                                                                                e

authenticated   through   distinctive    characteristics,   which   includes   the




                                        -4-
J-S55002-14




Pa.R.E. 901(a)(4).    Thus, a piece of evidence may be authenticated by

circumstantial proof. Commonwealth v. Collins, 57 A.2d 237 (Pa. 2008).

     For example, in Collins, the defendant maintained that counsel was

ineffective for not contesting the authenticity of two letters admitted into

evidence.    The letters were represented to be from the defendant to a

witness asking that witness not to testify against him.    Even though the

witness denied receipt of the letters, our Supreme Court concluded that they

were properly authenticated, based solely upon these facts.      The letters

were mailed from the prison where the defendant was housed, contained his

prison identification num

asked the witness to engage in conduct that inured to the benefit of the

defendant. Even though the identifying features in question could have been

created by another person, the Court concluded that these circumstances



            Id. at 266; see also In re F.P., 878 A.2d 91 (Pa.Super. 2005)

(contents of instant messages properly authenticated as originating from the

defendant where they referred to events that were described at trial and



     In this case, the trial court did not abuse its discretion in concluding

that the Commonwealth established the necessary link between Appellant

and the Facebook page. While Appellant relies upon the absence of certain


                                   -5-
J-S55002-14


proof, the following was used by the trial court in support of its decision.



the Facebook website with his name.       The page had pictures of Appellant

with his co-

trial that referred to the beginning of trial and jury selection, and it was that

post that referred to snitching. These were nearly the same circumstances

at issue in Collins and In re F.P. that were held sufficient to satisfy the

authentication requirements.

                                                       n.

if it logically tends to establish a material fact in the case, tends to make a

fact at issue more or less probable, or supports a reasonable inference or

                                                             Commowealth v.

Antidormi, 84 A.3d 736, 750 (Pa.Super. 2014) (citation omitted). In this

case, the Facebook post was relevant since it demonstrated consciousness of

guilt. It indicated that Appellant was angry because a witness had testified

against him. Appellant called that witness an offensive term and labeled him

a snitch.   A snitch is an informant.   By indicating that the witness was a

snitch, Appellant also implied that his testimony was truthful.       Thus, the

posting was relevant. Commonwealth v. King, 959 A.2d 405 (Pa.Super.

2008) (fact that defendant wore a shirt that admittedly suggested that

people should not snitch and should be killed if they did was relevant in




                                      -6-
J-S55002-14



      Appellant additionally asserts that any potential relevance of the post

was outweighed by its prejudicial value.   Otherwise relevant evidence may

be excluded if its probative value is outweighed by its potential for

            Antidormi, supra at 750.       In order for that to occur, the



prejudice, confusion of the issues, misleading the jury, undue delay,

pointlessness of presentation, or unnecessary presentation of cumulative

            Id

tendency to suggest decision on an improper basis or to divert the jury's

                                                                         Id.

(citation omitted).   The posting at issue herein imputed guilty knowledge,

which is not an improper basis upon which to base a verdict, to Appellant. It

did not confuse or mislead the jury, was not cumulative, and did not delay



outweighed its probative value.

      The second issue on appeal concerns an unintended encounter

between Appellant and one of the jurors. The juror viewed Appellant on her

bus while she was riding home and realized that he lived in her

neighborhood.

                                                                 d stayed in




Id. The juror also indicated that she had never encountered Appellant in her

                                    -7-
J-S55002-14



neighborhood prior to the event in question, and she represented the chance

meeting would not affect her in connection with her responsibilities as a

juror. Id. at 6.

      Appellant claims that the trial court improperly denied his request for a

mistrial based upon this incident.     We evaluate the denial of a mistrial



where the incident upon which the motion is based is of such a nature that

its unavoidable effect is to deprive the defendant of a fair trial by preventing

                                                           Commonwealth v.

Bryant, 67 A.3d 716, 728 (Pa. 2013) (citation omitted).

      We do not view the events in question as depriving Appellant of a fair

trial. While Appellant foc

such prejudice, we cannot agree with this proposition. If the juror indicated

that she was afraid of retribution from Appellant for acting as a juror, it

would make her more likely to acquit rather than convict him. In that way,

she would avoid rather than invite retaliation.     There was nothing in the

chance meeting that indicated that the juror was in any way negatively

inclined toward Appellant, or that the encounter would make her more likely

to convict him. Hence, we reject this contention.

      Judgment of sentence affirmed.




                                     -8-
J-S55002-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/12/2014




                          -9-